NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1


                United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                      August 17, 2012

                                            Before

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge*
No. 10‐3450

UNITED STATES OF AMERICA,                               Appeal from the United States District
                Plaintiff‐Appellee,                     Court for the Central District of Illinois.

             v.                                         No. 09 CR 40095
                  
JEFFREY J. HYDE,                                       Michael M. Mihm, 
                     Defendant‐Appellant.              Judge.             

                                         O R D E R

        A jury convicted appellant Jeffrey J. Hyde of possessing with the intent to distribute
five grams or more of crack cocaine, see 21 U.S.C. § 841(a)(1), and he was sentenced to a
prison term of 120 months, the statutory minimum term required at the time Hyde
committed the offense, see § 841(b)(1)(B)(iii) (2009).  The district court rejected Hyde’s
contention that he should be sentenced pursuant to the Fair Sentencing Act of 2010, 124 Stat.
2372 (“FSA”), which reduced the penalties for offenses involving crack cocaine and which
took effect prior to his sentencing.  




       *
        Circuit Judge Evans died on August 10, 2011, and did not participate in the
decision of this case on remand from the Supreme Court.  The case is now being
resolved by a quorum of the panel under 28 U.S.C. § 46(d).
2                                                                                    No. 10‐3450


        Hyde appealed his sentence, but in our order of June 13, 2011, we summarily
affirmed the sentence in light of our decision in United States v. Fisher, 635 F.3d 336 (7th Cir.
2011), which held that the FSA applied only prospectively to conduct occurring after the
statute’s enactment. 

        In Dorsey v. United States, 132 S. Ct. 2321, 2335 (2012), the Supreme Court disagreed
with our holding in Fisher and “conclude[d] that Congress intended the Fair Sentencing
Actʹs new, lower mandatory minimums to apply to the post‐Act sentencing of pre‐Act
offenders.”  Subsequently, the Supreme Court granted Hyde’s petition for a writ of
certiorari, vacated the judgment, and remanded the case to this court for reconsideration in
light of its decision in Dorsey.  Hyde v. United States, 2012 WL 2470066 (U.S. June 29, 2012). 

        The parties have filed a joint Circuit Rule 54 statement reflecting their agreement
that, in view of Dorsey, the district court committed procedural error at Hyde’s sentencing
and that the error was not harmless.   We agree, and we therefore VACATE Hyde’s
sentence and REMAND for resentencing.